CERTICICATE OF AMENDMENT OF ARTICLES OF INCORPORATION OF PHOENIX ENERGY RESOURCE CORPORATION, INC. KNOW ALL MEN BY THESE PRESENTS: That the undersigned, being at least eighteen (18) years of age and acting as the incorporator of the Corporation hereby being formed under and pursuant to the laws of the State of Nevada, does hereby certify that: Article I - NAME The exact name of this corporation is: PHOENIX ENERGY RESOURCE CORPORATION, INC. Article II - REGISTERED OFFICE AND RESIDENT AGENT The registered office and place of business in the State of Nevada of this corporation shall be located at 9aryland Pkwy Ste 197 Las Vegas, Nevada.
